t c memo united_states tax_court mark ranuio petitioner v commissioner of internal revenue respondent docket no 4185-08l filed date steven a malcoun for petitioner jeremy l mcpherson for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to sustain a levy to collect petitioner’s unpaid federal_income_tax liability 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioner resided in california when he filed his petition petitioner filed his form_1040 u s individual_income_tax_return on date on the return petitioner claimed a filing_status of married_filing_separately and reported total_tax due of dollar_figure petitioner made no estimated_tax payments for had no federal_income_tax withheld in and did not include payment with the return on date respondent sent a final notice notice_of_intent_to_levy and notice of your right to a hearing nil to petitioner with respect to petitioner’s federal_income_tax liability on date respondent received from petitioner a form request for a collection_due_process or equivalent_hearing with respect to petitioner’s liability petitioner stated on the form that he wished to submit an offer-in-compromise oic with respect to his federal_income_tax liability and was requesting a hearing because i am not employed and have no job or business the tax_liability arose from a forced liquidation of a prior business petitioner’s request for a collection_due_process_hearing was assigned to 2it is not clear from the record whether petitioner’s form_1040 was timely filed kimberly a martin ms martin a settlement officer in respondent’s office of appeals on date respondent recorded a notice_of_federal_tax_lien with respect to petitioner’s federal_income_tax liability with the county recorder in san joaquin county in stockton california also on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl with respect to petitioner’s tax_liability there is no evidence in the record that petitioner ever requested a hearing with respect to the nftl and the nftl is not at issue in this proceeding on date ms martin sent a letter to petitioner’s counsel steven a malcoun mr malcoun in which she acknowledged receipt of petitioner’s form ms martin noted that petitioner had not made estimated_tax payments for or and she advised petitioner that she could not consider an oic with respect to unless he was in compliance with his tax obligations for and on date petitioner mailed to the appeals_office an oic with related documents offering to pay dollar_figure payable within months of respondent’s acceptance of the oic in compromise of his liability petitioner’s oic package consisted of a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self- employed individuals a cashier’s check for dollar_figure and an accountant’s report and statement of financial condition the accountant’s report and statement of financial condition was prepared by kemper c p a group llp and included the following disclaimer petitioner has elected to omit substantially_all of the disclosures required by generally_accepted_accounting_principles if the omitted disclosures were included in the statement of financial condition they might influence the user’s conclusions about the financial condition of petitioner petitioner checked the box on form_656 indicating the oic was justified by reason of doubt as to collectibility an attachment to form_656 explained that petitioner had been in the trucking business but was forced to shut down his business in after his largest customer did not renew petitioner’s contract as a result petitioner was forced to sell all corporate assets to pay off corporate debts further because some of the corporate debts were secured_by his personal guaranty petitioner was required to sell some of his real_estate holdings to satisfy the debts the form 433-a indicated petitioner was unemployed had no source_of_income had less than 3petitioner’s dollar_figure payment consisted of a 20-percent downpayment on petitioner’s dollar_figure oic and a dollar_figure application fee see sec_7122 dollar_figure in gross assets and had monthly expenses of dollar_figure on date respondent’s appeals_office sent a letter to mr malcoun acknowledging receipt of petitioner’s oic package and informing petitioner that the oic met the appeals office’s standards for processing on date mr malcoun mailed a copy of petitioner’s return to ms martin petitioner made no estimated_tax payments for and had no federal_income_tax withheld in on the return petitioner reported total_tax due of dollar_figure and a penalty under sec_6654 of dollar_figure for failure to pay estimated_tax petitioner’s federal_income_tax liability is not at issue see infra p on date ms martin sent a letter to mr malcoun acknowledging receipt of petitioner’s federal_income_tax return ms martin noted that petitioner was not in compliance with his current federal_income_tax obligations because he had an unpaid liability for she also noted that the financial disclosures petitioner submitted with his oic were incomplete because they did not include information about his wife paulette 4petitioner reported on the form 433-a that he had the following assets dollar_figure in a bank account dollar_figure in cash dollar_figure worth of jewelry and dollar_figure worth of clothing 5it is not clear whether petitioner had already filed his return when he mailed a copy to ms martin nor is it clear whether petitioner’s return was timely filed ranuio mrs ranuio consequently ms martin explained she could not consider petitioner’s oic on date mr malcoun responded that mrs ranuio’s assets and income were not relevant because petitioner’s filing_status was married_filing_separately on date ms martin sent a letter to mr malcoun explaining that mrs ranuio’s income and assets were relevant because petitioner resided in a community_property_state mrs ranuio held title to the couple’s residence and mrs ranuio worked for petitioner’s company ms martin informed petitioner that if he wished to proceed with consideration of his oic he would have to submit the following documents and information by date c c c c an amended form_656 including petitioner’s liabilities a new form 433-a including mrs ranuio’s assets and income an accounting of all funds petitioner received from sales of real_estate and business property bank statements from all accounts--including accounts in mrs ranuio’s name--from date through date 6mrs ranuio was the settlor of the chanel irrevocable_trust dated date 7it is not clear how ms martin concluded that mrs ranuio worked for petitioner’s company the record reflects that petitioner and mrs ranuio were partners in at least three business partnerships in and c c c c c c copies of all transfer deeds and deeds of trust for petitioner and mrs ranuio’s residence as well as evidence that petitioner and mrs ranuio had paid the mortgage homeowner’s insurance premiums and property taxes a copy of the purchase agreement for petitioner and mrs ranuio’s residence as well as a copy of the mortgage for the residence showing the current balance and the source of any downpayment copies of all canceled checks from all of petitioner’s and mrs ranuio’s accounts including accounts in mrs ranuio’s name or jointly held with mrs ranuio for the past months copies of all brokerage and retirement account statements including those in mrs ranuio’s name for the past months copies of any trust documents in which petitioner was the beneficiary or in which petitioner had an interest copies of all registration records purchase agreements and loan statements for all vehicles petitioner or mrs ranuio owned or operated 8residence refers to the home in which petitioner and mrs ranuio live and to which mrs ranuio apparently holds title c c c an accounting of the disposition of any trucks or trailers sold in the dissolution of petitioner’s business interests from through copies of forms u s return of partnership income for vito transfer llc ultra express truck wash llc and two vee partners for and and a statement of how petitioner and mrs ranuio were meeting their basic living_expenses and if petitioner or mrs ranuio had taxable_income in evidence of sufficient withholding or estimated_tax payments ms martin closed her letter by repeating that if petitioner did not submit the requested documents by date she would have no choice but to terminate petitioner’s hearing and reject his offer on date mr malcoun agreed to amend petitioner’s form_656 to include mr malcoun also agreed to provide documents relating to whether the assets that generated petitioner’s taxable_income in and were community_property or separate_property under california law mr malcoun maintained however that any assets determined to be mrs ranuio’s separate_property were not relevant to respondent’s decision whether to accept or reject petitioner’s oic on date ms martin sent a letter to mr malcoun stating in relevant part i do not intend to try and collect from the separate_property of a non-liable spouse however you will need to provide evidence to support your claim of separate_property i will need to investigate how the property was characterized at the time of acquisition and if the character of the property has been changed or transmuted into community_property ms martin asked petitioner to provide all the documents requested in her date letter no later than date on date mr malcoun asked for an additional week ie until date to provide the documents ms martin granted the extension on date mr malcoun sent a letter to ms martin that included nearly pages of real_estate business and personal records specifically mr malcoun’s correspondence included a chain of title guaranty with respect to real_property petitioner owned in modesto california modesto real_property petitioner and mrs ranuio’s marriage license various grant deeds and deeds of trust relating to the modesto real_property a partnership_agreement showing that petitioner and mrs ranuio formed a california partnership known as two vee partners and that each partner’s interest in two vee partners was his or her separate_property and two vee partners’ form_1065 the records show that petitioner transferred the modesto real_property to two vee partners on date and two vee partners sold the property the same day for dollar_figure two vee partners allocated percent of the modesto real property’s built-in_gain to petitioner and issued a schedule_k-1 partner’s share of income deductions credits etc for that reported a distribution to petitioner of dollar_figure mr malcoun added that he was still putting together an accounting regarding petitioner’s sales of real_estate and equipment used in his business and was gathering information with respect to petitioner and mrs ranuio’s residence and other real_property in charter way and fresno california mr malcoun stated that all canceled checks trust documents and vehicle information ms martin requested would be included in the accounting mr malcoun’s date correspondence also included an amended oic with respect to and offering to settle petitioner’s liability for dollar_figure and petitioner’s liability for dollar_figure and a cashier’s check for dollar_figure on date mr malcoun mailed to ms martin copies of the and forms for vito transfer llc and ultra express truck wash llc the forms show that petitioner and mrs ranuio were each 50-percent partners in vito transfer llc and ultra express truck wash llc vito transfer llc issued to petitioner a schedule_k-1 for that showed 9the character of the distributed property is not clear and petitioner has supplied no further information about the distribution petitioner received withdrawals and distributions totaling dollar_figure ultra express truck wash llc issued to petitioner a schedule_k-1 for that showed no withdrawals by or distributions to petitioner on date ms martin informed mr malcoun that she had processed petitioner’s form_656 for she noted however that petitioner still had not provided most of the information she requested in her date correspondence with respect to petitioner’s real_property sales ms martin wrote the closing statements from the sale of the properties show cash to the taxpayer in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure these amounts exceed the amount of the tax_liability and normally would be considered a dissipated asset for purposes of evaluating the offer if this is the case then the offer would not be acceptable ms martin attached the closing statements to her correspondence11 and asked petitioner to provide an accounting of the disposition of funds he received from the sales of all real_estate and business property ms martin stated she would reject petitioner’s oic unless he provided the remainder of the requested information by date 10the character of the distributed property is not clear 11it is not clear how ms martin obtained copies of the closing statements petitioner does not dispute the authenticity or accuracy of the closing statements on date mr malcoun informed ms martin that he was still attempting to obtain the requested information from banks and title companies mr malcoun explained that he had planned to assemble the information shortly after thanksgiving but was out of the office from november through december attending to his daughter who was hospitalized with an emergency medical_condition mr malcoun enclosed copies of transfer deeds and deeds of trust relating to petitioner and mrs ranuio’s residence deeds relating to the sale of a 2-acre property a_trust in which petitioner was a contingent beneficiary records relating to petitioner’s sales of equipment and his use of the sale proceeds copies of the first and second mortgage agreements for petitioner and mrs ranuio’s residence copies of all canceled checks for august september and date for the first mortgage on petitioner and mrs ranuio’s residence and copies of petitioner’s vehicle registration mr malcoun acknowledged he had yet to provide a complete accounting of the proceeds petitioner received from sales of real_estate and business_assets bank statements for petitioner and mrs ranuio from date through the present evidence of homeowner’s insurance canceled checks from petitioner’s and mrs ranuio’s accounts for the preceding months copies of petitioner’s and mrs ranuio’s brokerage and retirement account statements a statement of how petitioner was meeting his living_expenses as well as a statement that petitioner and mrs ranuio were in compliance with their tax obligations and a new form 433-a mr malcoun wrote that he expected to provide the missing information by date provided he received cooperation from third parties and his daughter’s illness did not require further absences from his office mr malcoun did not explain why petitioner could not provide at least some if not all of the missing information using information presumably in his possession custody and control including his personal knowledge the documents mr malcoun provided regarding petitioner and mrs ranuio’s residence appear to show the following petitioner acquired the residence as his sole and separate_property on or about date petitioner conveyed his interest in the residence to himself and mrs ranuio as husband and wife on or about date and petitioner and mrs ranuio conveyed their interest in the residence to mrs ranuio as her sole and separate_property on date the record does not explain the reasons for the property transfers mr malcoun informed ms martin that he could not find a copy of the purchase agreement for the residence but that the document was irrelevant because the deed showed the property was acquired as petitioner’s separate_property the documents relating to petitioner’s equipment sales show that petitioner sold trailer equipment for dollar_figure and received a check in that amount on date the documents do not indicate how petitioner used the proceeds the documents also show that petitioner sold used trailers for dollar_figure on february dollar_figure the buyer made the check payable to pacific state bank and the payment satisfied petitioner’s loan from pacific state bank finally on date vito transfer llc sold sets of tomato tubs for dollar_figure the record does not indicate whether the buyer paid petitioner or vito transfer llc on date mr malcoun mailed to ms martin copies of all deeds relating to petitioner’s ownership of real_property in charter way and fresno california and stated that he was putting together an accounting of petitioner’s use of the sale proceeds and hoped to forward the accounting to ms martin the following week many of the enclosed documents related to property transfers that occurred as early as and some were only loosely related to petitioner’s sales of property eg petitioner included a certificate of lot line adjustment relating to one property and easements relating to another none of the documents indicated how petitioner used the sale proceeds mr 12it is unclear whether this sale was related to two vee partners’ sale of the modesto real_property which also took place on date malcoun also informed ms martin that his daughter remained gravely ill and he would be in and out of his office over the coming weeks ms martin made no further attempts to contact mr malcoun ms martin reviewed the information and made the following notation on date in her case activity record petitioner sent me packages of info i did not request with title history of property that was sold i asked for disposition of the cash proceeds paid to petitioner from these sales much of the info i have asked for has not been provided on date having heard nothing from mr malcoun for more than a week ms martin closed petitioner’s file and recommended that petitioner’s oic be rejected and respondent’s proposed collection action be sustained in her case activity record ms martin noted that she had given petitioner several extensions to provide information petitioner had provided information she had not requested and he had been evasive in what he did provide also on date mr malcoun mailed a document to ms martin relating to petitioner’s loan from pacific state bank the document showed that petitioner made principal payments to pacific state bank of dollar_figure and dollar_figure on january and date respectively these payments together with interest payments and late payment penalties brought petitioner’s loan balance to zero as of date mr malcoun stated in an accompanying letter that he was still waiting for additional bank records to complete his accounting ms martin never received mr malcoun’s date correspondence on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining respondent’s proposed levy in an attached memorandum the appeals_office summarized the facts of the case13 and concluded that the nil was issued in accordance with all statutory and procedural requirements and appropriately balanced the need for efficient collection_of_taxes with petitioner’s concern that collection be no more intrusive than necessary with respect to petitioner’s oic the memorandum stated that the appeals_office cannot consider the offer since the appeals_office does not have complete information and full financial disclosure there is also concern whether the taxpayer is in full compliance for which was never verified it is recommended that the offer be rejected due to lack of financial information and the collection actions sustained 13the memorandum stated incorrectly that petitioner’s amended oic lowered his offer to dollar_figure with respect to in fact petitioner’s amended oic offered to settle his liability for dollar_figure and his liability for dollar_figure ie a total of dollar_figure however because petitioner’s oic was not rejected on this basis the error does not affect our resolution of this case on the date she closed petitioner’s file and recommended rejection of his oic ms martin had received only a fraction of the information requested in her date letter much of the information petitioner provided was beyond the scope of ms martin’s request and petitioner failed to provide basic information that was within his control eg a new form 433-a a statement explaining how he had used the proceeds from his real_estate and equipment sales financial information about mrs ranuio and an explanation of how he was meeting his basic monthly living_expenses and whether he or mrs ranuio expected to have income in on date petitioner filed a petition in this court seeking review of respondent’s notice_of_determination petitioner sought review of respondent’s determinations with respect to and respondent moved to dismiss for lack of jurisdiction and to strike as to on the ground that he had not issued a notice_of_determination under sec_6320 or sec_6330 to petitioner with respect to we granted respondent’s motion accordingly the only year at issue in this proceeding is opinion i preliminary matter petitioner’s request for judicial_notice petitioner requests that we take judicial_notice that he has requested a collection_due_process_hearing for and but that as of date the date petitioner filed his request he had not received a hearing rule of the federal rules of evidence allows a court to take judicial_notice of adjudicative facts that are generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned respondent concedes that petitioner requested a hearing with respect to and and that as of date no hearing had been held nevertheless respondent urges us to deny petitioner’s request as irrelevant we agree with respondent the only year before the court is we fail to see how our taking notice that petitioner has requested but not yet received a hearing with respect to and is in any way relevant to the issues we must decide accordingly we decline to take judicial_notice that petitioner has requested a hearing with respect to and ii applicable legal principles a sec_6330 and sec_6331 if any person liable for any_tax neglects or refuses to pay the tax within days after notice_and_demand the secretary14 may collect the tax by levy on all property and rights to property belonging to the taxpayer sec_6331 125_tc_301 affd 469_f3d_27 1st cir the secretary must notify the taxpayer in writing of his intent to levy sec_6331 and of the taxpayer’s right to a hearing and such notice must be given at least days before the levy may begin sec_6330 if the taxpayer timely requests a hearing the hearing shall be conducted by an impartial officer_or_employee of respondent’s office of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 114_tc_604 114_tc_176 the taxpayer may also challenge the existence or amount of the underlying liability but only if he or she did not receive a notice_of_deficiency or did not 14the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 otherwise have an opportunity to dispute the liability sec_6330 following the hearing the appeals_office must issue a notice_of_determination regarding the proposed collection action in making the determination the appeals_office must take into consideration verification presented by the commissioner that the requirements of applicable law and administrative procedure have been met any relevant issue raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concerns regarding the intrusiveness of the proposed collection action sec_6330 we have jurisdiction to review a notice_of_determination sec_6330 where the validity of the underlying tax_liability is properly at issue we review the determination regarding liability de novo sego v commissioner supra pincite goza v commissioner supra pincite where the validity of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite a determination will not constitute an abuse_of_discretion unless it is arbitrary capricious or without sound basis in fact or law 125_tc_14 see also 121_tc_111 determination based on erroneous legal interpretation may be set_aside as abuse_of_discretion 112_tc_19 b sec_7122 offers-in-compromise the secretary may compromise any civil or criminal case arising under the internal revenue laws sec_7122 murphy v commissioner supra pincite sec_7122 provides that the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute the regulations issued pursuant to sec_7122 set forth three grounds for an oic doubt as to collectibility doubt as to liability and to promote effective tax_administration sec_301_7122-1 proced admin regs the only ground that is relevant is doubt as to collectibility doubt as to collectibility exists in any case in which the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs a determination of doubt as to collectibility includes a determination of the taxpayer’s ability to pay the liability taking into account the taxpayer’s basic living_expenses sec_301_7122-1 proced admin regs the secretary’s evaluation of a taxpayer’s basic living_expenses takes into account not only the secretary’s published guidelines on national and local living expense standards but also the taxpayer’s individual facts and circumstances id an oic based on doubt as to collectibility generally is acceptable only if the offer reflects the taxpayer’s reasonable collection potential ie the amount the commissioner could collect through administrative and judicial collection proceedings murphy v commissioner supra pincite citing revproc_2003_71 sec_4 2003_2_cb_517 revproc_2003_71 supra pincite which sets forth the procedures applicable to the submission and processing of offers to compromise a tax_liability under sec_7122 provides that an offer should provide enough information for the commissioner to determine whether the offer fits within its acceptance policies id sec_4 the internal_revenue_manual irm provides that an offer may be returned at any time during processing if the taxpayer fails to provide information necessary to determine whether it should be accepted administration irm cch pt date where a taxpayer fails to timely provide requested financial information it is well settled that the appeals_office may reject the taxpayer’s oic and sustain the commissioner’s proposed collection action see infra pp iii analysis a standard of review petitioner concedes that the existence or amount of his federal_income_tax liability is not at issue accordingly we review respondent’s determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite b petitioner’s arguments petitioner argues respondent abused his discretion in three distinct ways by requiring petitioner to provide financial information about mrs ranuio by prematurely terminating petitioner’s hearing when ms martin knew mr malcoun’s daughter was gravely ill and by refusing to consider petitioner’s oic on the ground that petitioner was not in compliance with his tax obligations petitioner has the burden_of_proof with respect to each issue see rule a dollar_figure for the reasons that follow we conclude that petitioner’s arguments are unavailing respondent’s request for information about mrs ranuio was not an abuse_of_discretion where a taxpayer offers to compromise a liability for which the taxpayer’s spouse has no liability eg where the taxpayer did not file a joint federal_income_tax return with his or her 15petitioner does not dispute the appeals office’s determination that the requirements of applicable law and administrative procedure have been met see sec_6330 spouse the commissioner generally will not consider the nonliable spouse’s assets and income in determining the amount of an acceptable oic sec_301_7122-1 proced admin regs however a nonliable spouse’s assets and income may be considered to investigate whether property has been transferred from the taxpayer to the nonliable spouse under circumstances that would allow the commissioner to collect the liability from the property eg property conveyed in fraud of creditors property has been transferred from the taxpayer to the nonliable spouse for the purpose of removing the property from consideration by the commissioner in evaluating the taxpayer’s oic or collection of the taxpayer’s liability from the assets and income of the nonliable spouse is permitted under applicable state law eg state community_property law sec_301_7122-1 and b proced admin regs the commissioner may also request information regarding the assets and income of a nonliable spouse for the purpose of verifying the amount of and responsibility for expenses claimed by the taxpayer sec_301_7122-1 proced admin regs in arguing that the appeals_office abused its discretion by requesting financial information about mrs ranuio petitioner relies on the general_rule set forth in the regulations ie the commissioner will not consider a nonliable spouse’s assets and income in determining the amount of an acceptable offer but ignores the exceptions several of which are applicable first it is possible that petitioner transferred his interest in his residence to mrs ranuio in order to prevent respondent from considering the property in determining the amount of an acceptable offer see id as respondent points out the transfer may have been accomplished when petitioner knew that he had incurred or was about to incur a tax_liability he would be unable to pay from his remaining assets petitioner has not explained why he transferred his interest in the residence to mrs ranuio as her sole and separate_property nor has he explained when in he earned the income that generated his tax_liability second collection of petitioner’s tax_liability from the assets and income of mrs ranuio is permitted under california community_property law to the extent such assets and income are community_property in california married taxpayers’ community_property is liable not only for a couple’s joint liabilities but also for either spouse’s separate liabilities cal fam code sec west 533_f3d_1136 9th cir affg 126_tc_47 under california law all property real or personal wherever situated acquired by a married_person during the marriage while domiciled in california is community_property cal fam code sec west see also 332_f3d_1240 9th cir ‘there is a general presumption that property acquired during marriage by either spouse other than by gift or inheritance is community_property unless traceable to a separate_property source’ quoting haines v haines cal rptr 2d cal ct app petitioner observes that california allows married taxpayers to own separate_property which includes property owned by each spouse before marriage cal fam code sec west and that married taxpayers may by written_agreement transmute community_property to the separate_property of either spouse with or without consideration cal fam code sec west petitioner argues the residence he shared with mrs ranuio is her separate_property because he transmuted the property to her in date however as mentioned above petitioner has not explained the circumstances surrounding the transmutation and ms martin was not required to accept his assertion at face value in any event we need not decide whether the residence was community_property or separate_property under california law it is enough to note that the character of the residence was unclear and the deeds petitioner provided did not resolve the uncertainty to ms martin’s satisfactiondollar_figure 16a transmutation is subject_to the laws governing fraudulent transfer cal fam code sec_851 west 17petitioner’s narrow focus on the residence is misplaced even if the residence was mrs ranuio’s separate_property any other assets mrs ranuio acquired during her marriage to continued finally the commissioner may request financial information regarding a nonliable spouse for the purpose of verifying the amount of and responsibility for the expenses claimed by the taxpayer sec_301_7122-1 proced admin regs that is precisely what happened petitioner submitted an incomplete form 433-a that showed he had no income negligible assets and monthly living_expenses of dollar_figure upon reviewing the form 433-a ms martin requested financial information about mrs ranuio in part to determine how petitioner was meeting his monthly living_expenses we conclude that ms martin’s requests for information were reasonable and not an abuse of her discretion respondent’s decision to terminate petitioner’s hearing was not an abuse_of_discretion it is ordinarily not an abuse_of_discretion for an appeals officer to reject an oic and sustain the commissioner’s proposed collection action where the taxpayer has failed to submit requested financial information in a timely fashion see eg shanley v commissioner tcmemo_2009_17 citing prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 and roman v commissioner t c memo continued petitioner are presumptively community_property see cal fam code sec west 332_f3d_1240 9th cir thus it was not unreasonable for ms martin to request financial information about mrs ranuio in shanley v commissioner supra we held that an appeals officer did not abuse his discretion when he denied the taxpayer’s request for more time to submit requested information where the taxpayer did not provide any reason for his request we acknowledged however that there might be reasons related to the season or reasons related to the information-gathering process such as difficulty in getting information from third parties or reasons personal to the taxpayer such as sickness that could make this a closer question id petitioner argues that this case falls squarely within the parameters where additional time should have been granted we disagree first contrary to petitioner’s assertion many of the documents ms martin requested were within petitioner’s control and much of the information was within his personal knowledge for example petitioner failed to provide a completed form 433-a failed to explain how he was meeting his monthly living_expenses failed to account for the proceeds from his sales of real_estate and equipment and refused to provide financial information about mrs ranuio despite repeated warnings that failure to provide such information would result in rejection of his oic moreover ms martin gave petitioner more than months to obtain any necessary information from third parties and to provide the requested documents even allowing for the fact that ms martin’s request was extensive and that some of the requested information may have required the cooperation of third parties petitioner did not offer any credible reason why he failed to produce information that should have been readily accessible to him during the period allowed by ms martin second we reject petitioner’s suggestion that ms martin unreasonably terminated petitioner’s hearing knowing that mr malcoun’s daughter was gravely ill we think the argument needs to be considered in its proper context the record shows that ms martin had been seeking documents and information from petitioner for more than a month when she first learned of mr malcoun’s daughter’s illness after learning mr malcoun’s daughter was hospitalized ms martin allowed petitioner an additional weeks to submit the requested information in all ms martin gave petitioner more than months to supply the requested information before she closed his file on the date she closed petitioner’s file ms martin had received only a fraction of the information she had requested petitioner had refused to provide information about mrs ranuio and ms martin had little reason to believe the information would be forthcoming moreover petitioner had failed to provide such basic information as a completed form 433-a a statement of how he was meeting his basic monthly living_expenses and whether he had income in and an explanation of what he did with the proceeds--more than dollar_figure according to the closing statements ms martin obtained--from his sales of real_property and equipment in and instead of disclosing the information petitioner provided ms martin with hundreds of pages of documents she had not requested some of which related to property transactions that occurred as early as leading her to suspect petitioner was being evasive petitioner might have preferred more time to provide the information particularly in the light of mr malcoun’s daughter’s illness the problem with petitioner’s argument is that ms martin’s decision can hardly be described as arbitrary capricious or without sound basis in fact or law see roman v commissioner supra moreover to the extent petitioner implies mr malcoun’s daughter’s illness falls within the parameters discussed in shanley v commissioner supra we note that the illness in question was not personal to petitioner or a member of his family and did not prevent petitioner from gathering the information readily available to himdollar_figure petitioner’s compliance or lack of compliance in is not determinative finally although the parties dispute whether petitioner complied with his tax obligations we do not need to resolve 18we are not without sympathy for mr malcoun but mr malcoun’s daughter’s illness does not excuse petitioner’s failure to timely provide requested documents nor does it explain petitioner’s failure to timely provide information that was presumably within his personal knowledge this dispute the memorandum makes clear that petitioner’s oic was rejected because he failed to timely provide requested financial information and not because he failed to comply with his tax obligations in other words even if the appeals_office had been satisfied that petitioner was in compliance for the appeals_office still would have rejected his oic because of inadequate financial disclosures petitioner’s compliance or lack of compliance with his tax obligations simply was not a significant factor let alone the decisive factor in the appeals office’s decision to reject petitioner’s oicdollar_figure iv conclusion in summary the appeals_office allowed petitioner more than months to provide the information necessary to evaluate his oic the appeals_office warned petitioner that failure to 19even if petitioner’s oic had been rejected in whole or in part because of his alleged lack of compliance with tax obligations we would still conclude the appeals_office did not abuse its discretion a taxpayer’s history of noncompliance is a valid basis for rejection of an oic martino v commissioner tcmemo_2009_43 citing londono v commissioner t c memo ms martin asked petitioner on at least four occasions to provide information about his compliance with estimated_tax obligations for although mr malcoun asserted that petitioner would not have any income in and was not required to make estimated_tax payments he did not provide any evidence to corroborate his assertion the record demonstrates that mr malcoun’s assertion was incorrect petitioner’s federal_income_tax return reported adjusted_gross_income of dollar_figure and there is no evidence petitioner made any estimated_tax payments for provide such information in a timely fashion would result in rejection of his oic despite these warnings petitioner failed to provide a completed form 433-a failed to explain how he was meeting his basic monthly living_expenses failed to account for the proceeds from his real_property and equipment sales refused to provide information about his wife’s finances and failed to provide other requested information instead petitioner provided reams of information the appeals_office had not requested a gesture ms martin considered evasive taking into account all of these facts and circumstances we hold that the appeals_office did not abuse its discretion by rejecting petitioner’s oic terminating petitioner’s hearing and sustaining the proposed levy we have considered the remaining arguments of both parties for results contrary to those discussed herein and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
